Title: To George Washington from Lafayette, 8 October 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Albany October the 8th 1784

Every where I Have Met with delays—but so Agreable were they in their Nature that I Cannot Complain of them—it is not Quite the Case with the Indian treaty—Altho’ the Hope to Be Useful Has kept me there longer than I Had Expected—my presence at the oppening of it Had Been desired—Many Circumstances kept it off—at last it Began, and My influence with the indians was found Greater than I myself Could Expect—I was therefore desired to Speak—to Hearken to Answers—I took the liberty to Caution the Commissioners Upon Such Points as You Had Mentionned me—and did not leave the Ground Untill they thought they Had No farther Occasion for me—But as the Business is just Begining, I Cannot Give you any farther Intelligence, But that Grat deal of intrigue is Carried on By some tory indians of Brant party, and that the Whigg and tory distinctions Are kept up Among those tribes to an Amazing degree of private Animosities.
This day, My dear General, I am Going towards Hartfort, Boston, and Newport where the french ships Now are—and (as, if I went By land, I would Be So much kept of By my friends as to Be very late on our Appointed Meeting,) I intend Submitting Myself to the little Inconvenience of Going By Water from Rhode island to Williamsburg where I Hope to Be About the 26th and where I Will Be Happy to Receive the orders of My dear General.
Waiting Upon the Assembly in Richmond, and Visiting frederisburg on My way to Mount Vernon would Be My plan—But Expect Your orders to know where I am to Meet You—it is possible You Had Rather Not Go to Richmond—in a word, My dear General, as Your Paternal goodness to me Cannot Stand Upon any Kind of Ceremony, Give me Your orders—tell me what I Had Best to do—and I Shall Be As You well know Happy to obey them.
One thing, My dear General, I Very much wish You Might

grant Me—as the time of my stay in Virginia will depend Upon Your Advice Respecting french letters which I am to Receive there, as it will Be then a last Visit for this American trip of Mine—I Will Be Happy My dear General, if without Inconvenience to Yourself You may Come with me So far, at least, as Philadelphia where Your friends depend Upon me to Have an Opportunity to See You.
Could You Pay the Virginia Visits With me, Could I meet You Some where, or Frederisburg I Suppose, where in that Case I would Go Before I visit Richmond, it Should be to me a most Heartfelt Happiness.
I Beg Your Pardon, My Beloved General, But I want to See You, and No Heart Can Better feel the pleasure to Be with You than the filial Heart of Your Respectfull and affectionate friend

lafayette


the chevalier Begs leave to Be most Respectfully presented to you —We unite in Respects to Mrs Washington and Compliments to Mr Washington and Children—if you Hear from George, I Beg You will let me know it.

